EXHIBIT 32.2 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO §18 U.S.C. SECTION 1350 The undersigned, Terrence Schmid, the Senior Vice President, Chief Financial Officer and Chief Administrative Officer of Imperva, Inc. (the “Company”), pursuant to 18 U.S.C. §1350, hereby certifies that: (i) the Annual Report on Form 10-K for the period ended December31, 2015 of the Company (the “Report”) fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and. (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: February 26, 2016 By: /s/ Terrence Schmid Terrence Schmid Chief Financial Officer (Principal Financial Officer)
